Citation Nr: 1742895	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  04-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in May 2003 and April 2005.  As part of his claims, the Veteran had submitted a letter from a medical provider of the Indian Health Service dated August 2010 suggesting that Veteran was unable to work, and thus the RO considered that a derivative claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

The Veteran testified before a Veterans Law Judge (VLJ) of the Board in October 2005.  That VLJ is no longer with the Board.  In August 2015, the Veteran was notified that he may testify before another VLJ.  However, he has not responded to that letter, and therefore the Board will proceed with the adjudication of his claims.

The issue of TDIU was remanded in November 2015 for proper notice to be provided to the Veteran, to include provision of the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a June 2016 letter to the Veteran, following the initial claim for TDIU in November 2015 and prior to the initial unfavorable adjudication in June 2017.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the letter, the Veteran was notified that he should complete the enclosed VA Form 21-8940 (the formal application for a TDIU).  He was also notified of how to substantiate a claim for TDIU.  The Veteran has now filled out the formal application for TDIU and supplied additional statements for the record.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and treatment records have been associated with the record.  VA is required to obtain relevant SSA records, which are: (1) those records that relate to the injury for which the appellant is seeking benefits and (2) have a reasonable possibility of helping to substantiate the claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Based on statements from the Veteran that he received Social Security Disability, VA attempted to obtain the Veteran's Social Security records, but received a response from the Social Security Administration (SSA) in September 2016 that the Veteran's SSA medical records had been destroyed.  There has been substantial compliance with the Board's remand directives.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, private examination reports, and lay statements have been obtained.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. TDIU

The Veteran seeks entitlement to a TDIU, asserting that his bilateral hearing loss and tinnitus disabilities have rendered him unemployable.  Currently, the Veteran is service-connected for bilateral hearing loss and tinnitus.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the Veteran meets the schedular threshold requirements for a TDIU as of September 16, 2016.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service-connected for bilateral hearing loss at 60 percent and tinnitus at 10 percent. These disabilities result in a combined rating of 60 percent from September 16, 2016.  See 38 C.F.R. § 4.25. Since the Veteran has a single service-connected disability ratable at 60 percent or more, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Accordingly, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  

The Veteran has completed six years of grade school, with no additional education and training in his lifetime, per his July 2016 VA 21-8940.  He stated he last worked in 1985 for the National Park Service at Glen Canyon as a boiler operator, and prior to that, he worked as a janitor for an elementary school beginning from his separation from active service in 1951.  His application for TDIU asserts that his hearing loss and tinnitus prevents him from securing or following any substantially gainful occupation. He has stated on multiple lay statements that his hearing loss makes it difficult for him to communicate.

In August 2010, a physician's assistant from the Indian Health Service, T.B., made a statement that the Veteran was a regular patient at the Inscription House Health Center and was unable to work because of the following medical problems:  osteoarthritis, hearing loss, hypertension, esophageal reflux, osteochondritis of the left knee, and chronic back pain.  The Board notes the Veteran is currently service-connected only for bilateral hearing loss and tinnitus.

The Veteran received a VA examination in November 2010 for his hearing disabilities, but no comment was made on occupational or social functioning because the Veteran was not employed at the time.  No further opinion was provided as to the Veteran's employability.

The Veteran received another VA examination for his hearing disabilities in January 2014.  When asked by the examiner about possible functional effects of his hearing loss, the Veteran replied:  "[l]eft ear is the worst.  Cannot hear well without hearing aids."  When asked about his tinnitus, the Veteran described to the examiner that it was "bothersome."

On his July 2016 Form 21-8940, the Veteran stated that "hearing loss has affected [him] tremendously and to date, it still make it difficult to communicate with others."  He stated he had last worked as a boiler operator in 1985 but supplied no other information as to previous employment.

In September 2016, the Veteran provided a lay statement that says he has been unemployed due to "health-related" issues and "being of age related."

The Veteran received another VA examination for his hearing disabilities in June 2017. When the Veteran was asked about the impact of hearing loss on his ordinary conditions of daily life, including the ability to work, he replied "[j]ust can't hear.  Harder and harder to understand."

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of anemia, chronic low back pain, vertigo, left knee degenerative joint disease, and other ailments, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the entire period on appeal, the Veteran's tinnitus and hearing loss disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  The Veteran's experience as a janitor and boiler operator indicates the Veteran is capable of gainful employment doing similar type work.  The Veteran has reported that he worked full time until 1985, when he voluntarily retired.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected bilateral hearing loss and/or his tinnitus disability. The weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 8 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


